


110 HRES 303 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 303
		In the House of Representatives, U.
		  S.,
		
			September 24, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a day ought to be established to bring awareness to the
		  issue of missing persons.
	
	
		Whereas each year tens of thousands of people go missing
			 in the United States;
		Whereas, on any given day, there are as many as 100,000
			 active missing persons cases in the United States;
		Whereas the Missing Persons File of the National Crime
			 Information Center (NCIC) was implemented in 1975;
		Whereas, in 2005, 109,531 persons were reported missing to
			 law enforcement agencies nationwide, of whom 11,868 were between the ages of 18
			 and 20;
		Whereas section 204 of the PROTECT Act, known as Suzanne’s
			 Law and passed by Congress on April 10, 2003, modifies section 3701(a) of the
			 Crime Control Act of 1990 (42 U.S.C. 5779(a)), so that agencies must enter
			 records into the NCIC database for all missing persons under the age of
			 21;
		Whereas Kristen’s Act (42 U.S.C. 14665), passed in 1999,
			 has established grants for organizations to, among other things, track missing
			 persons and provide informational services to families and the public;
		Whereas, according to the NCIC, 48,639 missing persons
			 were located in 2005, an improvement of 4.2 percent from the previous
			 year;
		Whereas many persons reported missing may be victims of
			 Alzheimer's disease or other health-related issues, or may be victims of foul
			 play;
		Whereas, regardless of age or circumstances, all missing
			 persons have families who need support and guidance to endure the days, months,
			 or years they may spend searching for their missing loved ones; and
		Whereas it is important to applaud the committed efforts
			 of families, law enforcement agencies, and concerned citizens who work to
			 locate missing persons and to prevent all forms of victimization: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)a
			 day ought to be established to bring awareness to the issue of missing persons;
			 and
			(2)the people of the United States should be
			 encouraged to—
				(A)observe the day
			 with appropriate programs and activities; and
				(B)support worthy
			 initiatives and increased efforts to locate missing persons.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
